Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group 2, Claims 2-11 in the reply filed on July 16, 2021 is acknowledged.  The traversal is on the ground(s) that the protein of Group I and the polynucleotide of Group II would be rejoined because the Examiner has not shown how the inventions are distinct or that there would be a serious burden on the Examiner to examine both the polypeptide and the polynucleotide together.  This is not found persuasive because the ZFN polypeptide is a single protein, or fusion protein, comprising the ZFN designated 71557 and the ZFN designated 71728 while the polynucleotide of Claim 3 encodes one or the other or possibly both. Therefore, the polynucleotide does not necessarily encode the ZFN of Group I.  The Examiner has rejoined Groups I and II because the search became overlapping.
Regarding Groups III, IV, and V, Applicants insist that the ZFN of Claim 1 must be in the compositions of polynucleotides. Indeed, the polypeptide is not placed into the compositions of Groups III, IV, or V.  None-the-less, when allowable subject matter of Groups I and II, Claims 1-12, is indicated, rejoinder of Groups III, IV, and V can be revisited. For now, let us work towards allowance of these Claims 1-12 before we bring in donor polynucleotides and methods of use of these compositions of polynucleotides and any issues that may result from these added variables and methods.
The requirement is still deemed proper and is therefore made FINAL.


Benefit of priority is to January 23, 2019, noting that the ZFN designated 71557 and the ZFN designated 71728 are described in SN 62/795,937.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states that one or more polypeptides encode the ZFN designated 71557 and the ZFN designated 71728. Claim 1 is drawn to a single polypeptide comprising the ZFN designated 71557 and the ZFN designated 71728 and therefore it is not understood how each ZFN may be encoded by different polynucleotides.
Claim 3 makes reference to sequences shown in Table 4 or in Table 5. 
MPEP 2173.05(s) Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)

	In accordance to MPEP 2173.05(s), Applicants are required to remove all references to Tables from the claim and provide each component of the Table in the claim itself.	
	Claim 3 refers to a first and a second polynucleotide, encoding the ZFN designated 71557 or the ZFN designated 71728. Therefore, Claims 6, 8, 9, and 11 which reference “one or more polynucleotides of claim 3” is incorrect because two polynucleotides are described in Claim 3.
	Claim 10 should read that the donor is integrated into the cleaved albumin gene.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The ZFN designated 71557 and the ZFN designated 71728 are not described in the specification such that one skilled in the art will know what the limitations of these designations are intended to encompass. The ZFN comprising the ZFN designated 71557 and the ZFN designated 71728 is not described in the specification such that one skilled in the art will know the limitation of this ZFN.

ZFN designated 71557
At page 16, [0035], the ZFN designated 71557 is stated to comprise a ZFP having the recognition helix regions shown in Table 1 for SBS 42875 and having additional features (e.g., mutations in the FokI sequences and ZFP backbone, 5' UTR sequence, etc.) shown in Table 3 and Tablble 4. Table 1 is found at pages 85-85; the SBS 42875 helix regions are five zinc fingers in the N- to C- terminal order of SEQ ID NO: 19, 15, 20, 17, and 21. Yet, the definition at page 16 states that the ZFN designated 71557 comprises a ZFP having the recognition helix regions shown in Table 1 for SBS 42875, and can therefore be in any order. At least SEQ ID NO: 19 and NO: 15 are found in SEQ ID NO: 51 in Table 4.

    PNG
    media_image1.png
    117
    605
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    24
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    20
    550
    media_image3.png
    Greyscale
 
The only thing that is taught about 42875-FLAG is that the 42875-FLAG comprises SEQ ID NO: 19, 15, 20, 17, and 21 as shown in Table 1.The backbone mutations F1m5Q and F3m5Q are not defined in the specification. Therefore, one cannot know where these mutation may be in 42875-FLAG comprising SEQ ID NO: 19, 15, 20, 17, and 21.
Table 4 describes the nucleic acid sequence encoding SB71557 AAV, adenovirus vector:
.
    PNG
    media_image4.png
    608
    534
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    755
    532
    media_image5.png
    Greyscale

Table 4 describes FokI-ELD as a nucleic acid sequence SEQ ID NO: 52. The specification at page 8 teaches that the ELD mutation is described in USP 8,623,618. In USP 8,623,618 at Col. 2, line 21+, the ELD mutations are Gln486Glu, Ile499Leu, and Asn496Asp, which amino acid positions are found in SEQ ID NO: 2:
Gln Ala Asp Glu Met Gln Arg Tyr Val Glu Glu Asn Gln Thr Arg Asn Lys His Ile
                485                           490                           495     

The Examiner searched for Met485 because Met is encoded by one codon, ATG. The ATGs in SEQ ID NO: 52 and in SEQ ID NO: 43 are in bold. The next codon is for Gln486Glu, which Glu codons are GAA or GAG. The ELD codons are shown with increased font size.
SEQ ID NO: 52
cagctggtga agagcgagct ggaggagaag aagtccgagc tgcggcacaa gctgaagtac       60

gtgccccacg agtacatcga gctgatcgag atcgccagga acagcaccca ggaccgcatc      120

ctggagatga aggtgatgga gttcttcatg aaggtgtacg gctacagggg aaagcacctg      180

ggcggaagca gaaagcctga cggcgccatc tatacagtgg gcagccccat cgattacggc      240

gtgatcgtgg acacaaaggc ctacagcggc ggctacaatc tgcctatcgg ccaggccgac      300

gagatggaga gatacgtgga ggagaaccag acccgggata agcacctcaa ccccaacgag      360

tggtggaagg tgtaccctag cagcgtgacc gagttcaagt tcctgttcgt gagcggccac      420

ttcaagggca actacaaggc ccagctgacc aggctgaacc acatcaccaa ctgcgacggc      480

gccgtgctga gcgtggagga gctgctgatc ggcggcgaga tgatcaaagc cggcaccctg      540

acactggagg aggtgcggcg caagttcaac aacggcgaga tcaacttcag atcttgataa      600


	SEQ ID NO: 43: FOKI is the dashed underline of SEQ ID NO: 43, which dashed underlining is from nucleotide 1648 to 2247.

CAG CTGGTGAAGA 1650 
GCGAGCTGGA GGAGAAGAAG TCCGAGCTGC GGCACAAGCT GAAGTACGTG 1700 
CCCCACGAGT ACATCGAGCT GATCGAGATC GCCAGGAACA GCACCCAGGA 1750 
ATGAAGG TGATGGAGTT CTTCATGAAG GTGTACGGCT 180098 
ACAGGGGAAA GCACCTGGGC GGAAGCAGAA AGCCTGACGG CGCCATCTAT 1850 
ACAGTGGGCA GCCCCATCGA TTACGGCGTG ATCGTGGACA CAAAGGCCTA 1900 
CAGCGGCGGC TACAATCTGC CTATCGGCCA GGCCGACGAG ATGGAGAGAT 1950 
ACGTGGAGGA GAACCAGACC CGGGATAAGC ACCTCAACCC CAACGAGTGG 20005 
TGGAAGGTGT ACCCTAGCAG CGTGACCGAG TTCAAGTTCC TGTTCGTGAG 2050 
CGGCCACTTC AAGGGCAACT ACAAGGCCCA GCTGACCAGG CTGAACCACA 2100 
TCACCAACTG CGACGGCGCC GTGCTGAGCG TGGAGGAGCT GCTGATCGGC 2150 
GGCGAGATGA TCAAAGCCGG CACCCTGACA CTGGAGGAGG TGCGGCGCAA 2200 
GTTCAACAAC GGCGAGATCA ACTTCAGATC TTGATAA        CTC GAGTCTAGAA 2250   
10







	 
While the Examiner took well over two hours to determine if the helices are found in SEQ ID NO: 51 and the ELD mutation is in fact within SEQ ID NO: 52 or NO: 43, it took cross-referencing and determining by hand and eye if the substitutions were present using codons. There is no sequences provided describing the amino acid sequence encoding the ZFN of SEQ ID NO: 51 or of FokI with the ELD substitutions, and the nucleic acid sequences provided do not show the ELD substitutions or even the encoded FokI.
Page 16 teaches that the ZFN designated 71557 has additional features, including a 5' UTR sequence, etc. with reference to Table 4. Proteins do not comprise untranslated regions, for example. 
There is no protein sequence describing the protein sequence for the ZFN designated 71557.  

ZFN designated 71728 
At page 16, [0035], the ZFN designated 71728 is stated to comprise a ZFP having the recognition helix regions shown in Table 1 for SBS 47874 and other features 

    PNG
    media_image6.png
    125
    602
    media_image6.png
    Greyscale


Table 3, drawn to albumin specific ZFN variants, is found at page 88.  The mutations are designated as:

    PNG
    media_image2.png
    24
    561
    media_image2.png
    Greyscale


    PNG
    media_image7.png
    25
    550
    media_image7.png
    Greyscale

The only thing that is taught about 47874-FLAG is that the 47874-FLAG comprises of SEQ ID NO: 30, 25, 31, 27, 32, and 29 as shown in Table 1.The backbone mutations F3m5Q is not defined in the specification. Therefore, one cannot know where these mutation may be in 47874-FLAG comprising of SEQ ID NO: 30, 25, 31, 27, 32, and 29.
Table 5 at pages 99-100 describes the nucleic acid sequence encoding SB71728 AAV, adenovirus vector. The Examiner will not repeat the time consuming exercises 
There is no protein sequence describing the protein sequence for the ZFN designated 71728.  

	The ZFN designated 71557 and the ZFN designated 71728 also comprise
many amino acid modifications including in some embodiments, 3, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 or more amino acid15 substitutions are made. In some embodiments, 13 combined amino acid substitutions to six of the fingers on the right and left sides are made

Thus, in total, one cannot know what The ZFN designated 71557 and the ZFN designated 71728 looks like, or know it when we see it, because the specification does not specifically define the ZFNs.

	Regarding the ZFN comprising the ZFN designated 71557 and the second ZFN comprising the designated 71728, the specification teaches that this ZFN is a heterodimer comprising the monomers of the ZFN designated 71557 and the ZFN designated 71728.  Therefore, the ZFN is not a protein/polypeptide comprising the two ZFNs, but is a complex comprising the two ZFNs. 
	See page 16, para. [0035], wherein the ZFNs are “left and right” or ‘ZFN partners’.

 
Generally, specific sequences such as in Claims 3-5 and claims dependent thereon would not be included in a written description rejection. However, because the mutations are not defined one cannot know what it is about these sequences that make them unique and inventive. Therefore, for now, these Claims 3-5 will be rejected for not having written description because one cannot know what the mutations are such as in FokI and zinc finger regions.

Art of record
Miller et al. (US 2015/0159172, now USP 10,081,661) teach ZFNs comprising zinc finger domains and ELD FokI for integration of target DNA into the albumin gene ([0015]) – see Table 5 and [0125].  Many of the zinc finger sequences are taught in Miller et al., but not as shown in SBS42875 or SBS 47874.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656